Title: From George Washington to Johnzee Sellman, 25 September 1787
From: Washington, George
To: Sellman, Johnzee



Sir,
Mount Vernon Sept. 25th 1787

As I observe by the Baltimore advertiser that you are Administrator of the late Mr John Rawlins I take the liberty to mention to you an error which happened in the payment of an order drawn by Rawlins upon me during my late absence from home, and which was not discovered till I pointed it out since my return from Philadelphia.
Some time last fall I agreed with Mr Rawlins to furnish me with a number of friezes and mouldings, for which I was to pay forty three pounds twelve Shillings Virginia Currency, but in consequence of some defect in the work, he afterwards wrote (which letter I have now by me) to me informing me that he should charge but forty five pounds Maryland currency, he furnished them accordingly; and in July last sent one Thomas Hammond to wash some stucco work, which was done by himself & Mr Thorp, and gave him an order for the above forty five pounds, but not mention in the order, whether it was Maryland or Virginia Currency. The person who paid the money (not recuring to Mr Rawlines’s agreement which was in the house) paid it in Virginia currency and took Mr Hammonds receipt for the same, specifying Virginia currency in the receipt.
I must therefore request Sir, that you will investigate the matter and have the difference of exchange in the above sum (which will be thirty dollars) returned. I am Sir, Yr Obed. Hble Servant

G. Washington

